DETAILED ACTION
Summary
This Office action is in response to reply dated November 4, 2020.  Claims 1-10 and 12-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spero (U.S. Patent 5,072,218) in view of Gannett (U.S. Patent 3,668,622).	
Regarding claim 1, Spero discloses a head-mounted see-through display (see at least the abstract, note helmet mounted display system & Figure 1) comprising:

wherein the head-mounted see-through display is associated with a processing unit configured to indicate (see at least Figure 2B, item 200 & col. 18, lines 49-68), in a peripheral region on the head-mounted see-through display (see at least Figure 1), scene orientation information according to an orientation of a pilot's head with respect to the scene (see at least Figure 1, items 14, 22 and 26 & col. 10, lines 4-46, note the scene orientation information exists based upon the orientation of the pilot’s head), and
wherein the scene orientation information is conformal with respect to the orientation the pilot's head (see at least col. 10, lines 4-46 & col. 5, line 62 – col. 6, line 15, note helmet pitch, roll and yaw are monitored).
However, Spero does not specifically disclose a peripheral pilot-scene pitch indication region.
It is known to indicate pitch and scene information in different ways.  For example, Gannett teaches an aircraft display with a peripheral pilot-scene pitch indication region that indicates scene orientation information (see at least the peripheral pilot-scene pitch indication region and the scene information in Figures 1 and 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gannett into Spero.  This provides Spero’s pilot with a central and peripheral pilot-scene indication region that indicates 
Regarding claim 3, Spero in view of Gannett, as addressed above, teach wherein the scene orientation information comprises a horizon line and indications at a periphery of the head-mounted see-through display which correspond to multiple pitch lines in the scene (see at least Figure 1, items 14, 22 and 26 of Spero & col. 12, lines 13-25 of Spero & Figures 1 and 4 of Gannett, note the pitch lines).
Regarding claim 12, Spero discloses a method comprising;
indicating, a pilot-scene pitch indication region on a head-mounted see-through display (see at least col. 12, lines 13-25, note the pitch indication region can be displayed in a forward direction with respect to the longitudinal axis of the aircraft, or, on the other hand, when selected to be displayed in a static fashion, is always displayed in the same position respect to the pilot’s head no matter which way the pilot’s head is turned),
indicating, in a peripheral region on the head-mounted see-through display (see at least the abstract, note helmet mounted display system & Figure 1), scene orientation information according to an orientation of a pilot's head with respect to the scene (see at least Figure 1, items 14, 22 and 26 & col. 10, lines 4-46, note the scene orientation information exists based upon the orientation of the pilot’s head),
wherein the scene orientation information is conformal with respect to the orientation the pilot's head (see at least col. 10, lines 4-46 & col. 5, line 62 – col. 6, line 15, note helmet pitch, roll and yaw are monitored).
However, Spero does not specifically disclose a peripheral pilot-scene pitch indication region.
a peripheral pilot-scene pitch indication region that indicates scene orientation information (see at least the peripheral pilot-scene pitch indication region and the scene information in Figures 1 and 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gannett into Spero.  This provides Spero’s pilot with a central and peripheral pilot-scene indication region that indicates scene orientation information, thus providing a more user friendly system that easily allows the pilot to determine pitch anywhere along the scene orientation information.
Regarding claim 13, Spero in view of Gannet, as addressed above, teach further comprising processing the scene orientation information from the orientation of the pilot's head with respect to the scene by at least one computer processor (see at least Figure 2B, item 200 & col. 18, lines 49-68).
Regarding claim 20, Spero discloses a head-mounted display associated with a payload (see at least the abstract, note helmet mounted display system & Figures 1 and 2B, items 232, 216 and 228 & col. 19, line 1 – col. 20, line 15, note the payload can correspond to at least one sensor) and comprising: 
a unit-scene pitch indication region (see at least col. 12, lines 13-25, note the pitch indication region can be displayed in a forward direction with respect to the longitudinal axis of the aircraft, or, on the other hand, when selected to be displayed in a static fashion, is always displayed in the same position respect to the pilot’s head no matter which way the pilot’s head is turned),

wherein the scene orientation information is conformal with respect to the orientation the payload (see at least Figure 1 & col. 10, lines 4-46 & col. 5, line 62 – col. 6, line 36).
However, Spero does not specifically disclose a peripheral unit-scene pitch indication region.
It is known to indicate pitch and scene information in different ways.  For example, Gannett teaches an aircraft display with a peripheral scene pitch indication region that indicates scene orientation information (see at least the peripheral pilot-scene pitch indication region and the scene information in Figures 1 and 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gannett into Spero.  This provides Spero’s pilot with a central and peripheral pilot-scene indication region that indicates scene orientation information, thus providing a more user friendly system that easily allows the pilot to determine pitch anywhere along the scene orientation information.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spero (U.S. Patent 5,072,218) in view of Gannett (U.S. Patent 3,668,622) as applied to claim 1 above, and in further view of Larson (U.S. Pub 2009/0284552).
Regarding claim 2, Spero in view of Gannett do not specifically teach further configured to be switchable to display a payload view orientation in addition to a pilot view orientation.
It is known for a pilot to switch between viewing devices.  For example, Larson teaches a system that is further configured to be switchable to display a payload view orientation in addition to a pilot view orientation (see at least [0002-0003] & [0004] & [0020] note automatic switching between a payload view orientation and a pilot view orientation & [0035-0037] & [0046]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Larson into Spero in view of Gannett.  This provides the ability for the pilot to view the exterior or interior of the aircraft with a reduced amount of obstruction (see [0046] of Larson). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spero (U.S. Patent 5,072,218) in view of Gannett (U.S. Patent 3,668,622) as applied to claim 1 above, and in further view of Krueger (U.S. Pub 2016/0167672).
Regarding claim 4, Spero in view of Gannett do not specifically disclose further comprising the processing unit.
It is known for processing units associated with a head-mounted see-through display to be located locally or remotely.  For example, Krueger teaches a head-mounted see-through display that further comprises the processing unit (see at least Figures 1-3, item 220 & [0150] 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Krueger into Spero in view of Gannett.  This provides a known alternative processing unit location that can be used in place of the location of Spero in view of Gannett’s processing unit while providing predictable results.  

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Spero (U.S. Patent 5,072,218) in view of Gannett (U.S. Patent 3,668,622) as applied to claims 1 and 12 above, and in further view of De Bono (U.S. Pub 2010/0235019).
Regarding claim 5, Spero in view of Gannett do not specifically teach further comprising a propulsion state indication region, wherein the processing unit is further configured to indicate rotor and engines states with respect to their nominal operation states by presenting only deviations of the rotor and engines states from their nominal operation states.
It is known for aircraft displays to display various information.  For example, De Bono teaches a display that is configured to display a propulsion state indication region, and that indicates rotor and engines states with respect to their nominal operation states by presenting only deviations of the rotor and engines states from their nominal operation states (see at least Figures 1-11, items 12, 13, 14, 17, 22, and 23 & [0100-0105] & [0118-0120] note the different colors to mark the urgency of rotor state & [0021-0028] & [0039] note malfunction of the an engine & [0035]).

Regarding claim 6, Spero in view of Gannett and De Bono, as addressed above, teach wherein the processing unit is further configured to indicate normal rotor and engines states by a designated symbol (see at least Figures 1-11, items 12, 13, 14, 17, 22, and 23 of De Bono & [0100-0105] of De Bono & [0118-0120] of De Bono, note the different colors to mark the urgency of rotor state & [0021-0028] of De Bono & [0039] of De Bono, note malfunction of the an engine & [0035] of De Bono).
Regarding claim 7, Spero in view of Gannett and De Bono, as addressed above, teach wherein the processing unit is further configured to grade the presentation according to a severity of malfunction of the rotor and at least one engine (see at least Figures 1-11, items 12, 13, 14, 17, 22, and 23 of De Bono & [0100-0105] of De Bono & [0118-0120] of De Bono, note the different colors to mark the urgency of rotor state & [0021-0028] of De Bono & [0039] of De Bono, note malfunction of the an engine & [0035] of De Bono).
Regarding claim 14, Spero in view of Gannett and De Bono, as addressed above, teach further comprising indicating rotor and engines states with respect to their nominal operation states by presenting only deviations of the rotor and engines states from their nominal operation states (see at least Figures 1-11, items 12, 13, 14, 17, 22, and 23 of De Bono & [0100-0105] of De Bono & [0118-0120] of De Bono, note the different colors to mark the urgency of rotor state 
Regarding claim 15, Spero in view of Gannett and De Bono, as addressed above, teach further comprising processing the deviations of the rotor and engines states from their nominal operation states and the corresponding indications by at least one computer processor (see at least Figures 1-11, items 12, 13, 14, 17, 22, and 23 of De Bono & [0100-0105] of De Bono & [0118-0120] of De Bono, note the different colors to mark the urgency of rotor state & [0021-0028] of De Bono & [0039] of De Bono, note malfunction of the an engine & [0035] of De Bono).
Regarding claim 16, Spero in view of Gannett and De Bono, as addressed above, teach further comprising grading the presentation according to a severity of malfunction of the rotor and engines (see at least Figures 1-11, items 12, 13, 14, 17, 22, and 23 of De Bono & [0100-0105] of De Bono & [0118-0120] of De Bono, note the different colors to mark the urgency of rotor state & [0021-0028] of De Bono & [0039] of De Bono, note malfunction of the an engine & [0035] of De Bono).
 
Claims 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spero (U.S. Patent 5,072,218) in view of Gannett (U.S. Patent 3,668,622) as applied to claims 1 and 12 above, and in further view of Harvey (U.S. Pub 2016/0209233).
Regarding claim 8, Spero in view of Gannett further teach that it is known to display a speed indication region configured to indicate airspeed (see col. 3, lines 4-10 of Spero).
However, Spero in view of Gannett do not specifically teach further comprising a speed indication region, wherein the processing unit is further configured to indicate, in association with displayed air speed, a calculated ground speed or calculated ground speed component in a direction of flight.
It is known to display various information to a pilot.  For example, Harvey teaches a system that further comprises a speed indication region, wherein a processing unit is further configured to indicate, in association with displayed air speed, a calculated ground speed or calculated ground speed component in a direction of flight (see at least Figure 3, items 214 and 216 & [0044]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Harvey into Spero in view of Gannett.  This provides known pilot assistance information that can be displayed in place of, or in addition to, Spero in view of Gannett’s pilot assistance information while providing predictable results.  In addition, this may provide the pilot with an indication of wind speed.  
Regarding claim 17, Spero in view of Gannett and Harvey, as addressed above, teach further comprising indicating, in association with displayed air speed, a calculated ground speed or a calculated ground speed component in a direction of flight (see at least col. 3, lines 4-10 of Spero & Figure 3, items 214 and 216 of Harvey & [0044] of Harvey).
Regarding claim 18, Spero in view of Gannett and Harvey, as addressed above, teach further comprising calculating the ground speed or the calculated ground speed component in the direction of flight by at least one computer processor (see at least col. 3, lines 4-10 of Spero & col. 18, lines 43-68 of Spero & Figure 3, items 214 and 216 of Harvey & [0044] of Harvey).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spero (U.S. Patent 5,072,218) in view of Gannett (U.S. Patent 3,668,622) as applied to claim 1 above, and in further view of Namier (U.S. Pub 2009/0121901) and Hamilton (U.S. Patent 5,296,854).
Regarding claim 9, Spero in view of Gannett further teach an aircraft pitch indication region displaying a pitch ladder (see at least Figure 1, items 14, 22 and 26 of Spero & col. 12, lines 13-25 of Spero & Figures 1 and 4 of Gannett).
However, Spero in view of Gannett do not specifically teach a helicopter pitch indication region, which is re-arranged to space pitch lines which are close to an actual helicopter pitch and to crowd pitch lines which are remote from the actual helicopter pitch.
It is known to display pitch in different ways.  For example, Namier teaches a display system with a pitch ladder which is re-arranged to space pitch lines which are close to an actual aircraft pitch and to crowd pitch lines which are remote from the actual aircraft pitch (see at least the abstract, note the non-linear pitch scale moves in response to changes in pitch of the aircraft & Figures 3-4, items 124 and 126 & [0025-0027]).  With respect to the other limitation, Hamilton teaches that helicopters, which are aircraft, also include pitch indication regions (see Figures 2 and 7, note pitch ladder). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Namier and Hamilton into Spero in view of Gannett.  With respect to Namier, this provides a known alternative pitch spacing that can used in place of, or in addition to, Spero in view of Gannett’s pitch spacing while providing predictable results.  In addition, Namier’s non-linear pitch ladder spacing would provide a more accurate relationship between motion of the terrain image and the pitch indicators as the aircraft climbs and descends (see at least [0025] of Namier).  With respect to Hamilton, 
Regarding claim 10, Spero in view of Gannett, Namier and Hamilton, as addressed above, teach wherein the pitch ladder rearrangement comprises a cylindrical projection thereof (see at least Figures 1 and 4 of Gannett & Figures 3-4 of Namier).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Spero (U.S. Patent 5,072,218) in view of Gannett (U.S. Patent 3,668,622) as applied to claim 12 above, and in further view of Namier (U.S. Pub 2009/0121901).
Regarding claim 19, Spero in view of Gannett, as addressed above, teach displaying a pitch ladder (see at least Figure 1, items 14, 22 and 26 of Spero & col. 12, lines 13-25 of Spero & Figures 1 and 4 of Gannett).
However, Spero in view of Gannett do not specifically teach re-arranging a displayed pitch ladder to space close pitch lines and crowd remote pitch lines.
It is known to display pitch in different ways.  For example, Namier teaches a display process of re-arranging a displayed pitch ladder to space close pitch lines and crowd remote pitch lines (see at least the abstract, note the non-linear pitch scale moves in response to changes in pitch of the aircraft & Figures 3-4, items 124 and 126 & [0025-0027]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Namier into Spero in view of Gannett.  This provides a known alternative pitch spacing that can used in place of, or in addition to, Spero in view of Gannett’s pitch spacing while providing predictable results.  In addition, Namier’s non-linear pitch ladder spacing would provide a more accurate relationship between 

Response to Arguments
Applicant's arguments filed have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BRIAN WILSON/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687